DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, 26, 32 and 37 in the reply filed on 06 October 2022 is acknowledged.
Claim 41 is withdrawn for consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is confusing and therefore vague and indefinite.  The sizes of the fine and coarse aggregate overlap each other and therefore it is unclear as to how it can be determined if the aggregate utilized is either fine or coarse. Note for example that according to claim 4 an aggregate having a size from 300-9,500 microns can be considered to be both a fine aggregate and a coarse aggregate.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8-9, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT International Publication No. WO 2006/091185 A1.
The reference teaches, in example XIV, a composition comprising 16% cement, 5%  slag, 1% micron sized carbon graphite fibers, 49% stone and 29% sand.  Page 18, line 8, teaches that about 20% by weight water is added to the dry mixture of components.
The instant claims are met by the reference.
As for claim 1, the reference teaches cement which meets the cementitious component.  The micron sized carbon graphite fiber meets the carbon microfiber.  Based on the amount of water added (about 20%), the amount of the carbon fiber falls within the claimed range.
As for claim 3, based on the amount of the dry components the pre-mix composition contains an amount of carbon fibers that falls within the claimed range.
As for claim 4, the reference teaches stone and sand which meets the mineral aggregate.
As for claim 8, the reference teaches Portland cement (page 23, lines 21+).
As for claim 9, the reference teaches carbon graphite fibers based upon pan carbon, pitch carbon etc.
As for claim 13, the reference teaches, on page 10, lines 14+, a fiber dispersing agent which is a light epoxy compound.
As for claim 15, the amount of the dispersing agent is from 0.3% to about 0.9% by weight of the carbon fibers and therefore the amount based on the weight of the total composition is less than 0.5% by weight.
As for claim 16, the reference teaches the addition of water to form a concrete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 16, 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Publication No. WO 90/014321 A1.
The reference teaches, on page 2, lines 1-12, a composition comprising Portland cement, silica sand and carbon fibers.  The silica sand is present in the amount of 1 to 90 parts by weight for every 100 parts of Portland cement and said carbon fibers are contained in an amount of 0.6 to 0.7 parts for every 100 parts by weight of combined amount of said Portland cement and silica sand.  The composition can further contain an admixture in an amount of 0 to 200 parts by weight for every 100 parts by weight of said Portland cement (page 2, lines 14-25).  The admixture can include calcium carbonate, fly ash, blast furnace slag, clay, air entraining agents, water reducing agents, etc.  Page 5, lines 6+, teaches that the carbon fibers include graphite fibers obtained from pitch.  The length ranges from 5 to 30 mm, preferably 10-25 mm and the diameter is 40 µm or less, preferably about 10-30 µm and more preferably 10-20 µm.  Page 6, lines 9+, teaches that the amount of water added is 40-80 parts by weight, preferably 45-70  parts by weight for every 100 parts by weight of the dry cement composition.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches Portland cement which meets the cementitious material and carbon fibers which meet the carbon microfibers (this is based on that fact that the carbon fibers of the reference possess a length that overlaps that which is recited in the instant specification).  When considering the amount of water that is added, the amount of the carbon fibers overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, based on the length and diameter of the fibers they possess an aspect ratio range that overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 3, the amount of the carbon fiber before hydration overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 4, the reference teaches silica sand which meets the mineral aggregate.
As for claim 5, based on the sizes recited in the reference and the sizes recited in the claim, the aggregate size can be considered to fall within the fine and coarse range of sizes.
As for claim 6, the reference teaches sand.
As for claim 8, the reference teaches Portland cement.
As for claim 9, the reference teaches graphite fibers obtained from pitch which would meet the pitch based virgin carbon microfiber.
As for claim 10, the reference teaches a size that overlaps the claimed size and overlapping ranges are deemed to be obvious.
As for claim 11, the reference teaches that an air-entraining additive can be added.
As for claim 16, the reference teaches the addition of water to the composition.
As for claim 26, the reference teaches the reference teaches, in the examples, that the composition can be shaped and cured.
As for claim 37, the reference teaches Portland cement which meets the cementitious material and carbon fibers which meet the carbon microfibers (this is based on that fact that the carbon fibers of the reference possess a length that overlaps that which is recited in the instant specification).  When considering the amount of water that is added, the amount of the carbon fibers overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.   The composition is subjected to curing.

Claims 1-4, 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 108358556 A.
The reference teaches, in the abstract and pages 1 and 2, a composition comprising: Ordinary Portland cement 100
Silica fume 15-30
Fly ash 5-20
Slag powder 5-20
Quartz sand 80-132
Quartz powder 35-48
Carbon fiber 3-10
Polypropylene fiber 0.1-1.0
High performance water reducer 2.0-5.2
Reducer 3.0-7.0
SAP 2-8
Water 16-28.
Page 2, also recites that the carbon fiber has a diameter of 16-20 µm and a length of 6-12 mm.
The instant claims are obvious over the reference.
As for claim1, the reference teaches Portland cement which meets the cementitious material and carbon fibers which meet the carbon microfibers (this is based on that fact that the carbon fibers of the reference possess a length that overlaps that which is recited in the instant specification).  The amount of the carbon fibers overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2 based on the length and diameter of the fibers they possess an aspect ratio range that overlaps the claimed range and overlapping ranges are deemed to be obvious.
	As for claim 3, it would appear that this claim is met as the amount of the fibers mixed with water overlaps the claimed amount and therefore the amount not including water would overlap the claimed range and overlapping ranges are deemed to be obvious.
	As for claim 4, the reference teaches the addition of quartz sand which meets the mineral aggregate.
	As for claim 8, the reference teaches Portland cement.
	As for claim 10, the reference teaches a size that overlaps the size range and overlapping ranges are deemed to be obvious.
	As for claim 16, the reference teaches water.

Claims 7, 26, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Publication No. WO 2006/091185 A1.
The reference was discussed previously.  The reference teaches, on page 19, line 2, that the composition us mixed in a mold or form.  Page 19, lines 4-5 teaches that after the concrete slurry is created and is allowed to set in a form, the form is removed, and the result is a concrete product.
The instant claims are obvious over the reference.
As for claim 7, the reference teaches the addition of rock and it is believed that this would render obvious the use of a coarse gravel absent evidence showing otherwise.
As for claim 26, the reference teaches that the composition is mixed in a mold or form which renders obvious the shaping step.  As for the step of curing it is known in the art that concrete is allowed to cure in order to form a concrete product.  Accordingly the step of curing is obvious.
As for claim 32, the reference teaches the addition of a fiber dispersing agent.
As for claim 37, as it is known in the art to subject a concrete to a curing step it would have been obvious to therefore form a cured concrete form.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PCT International Publication No. WO 90/014321 A1 in view of Sychra et al (US Patent No. 5,759,259 A).
WO 90/014321 A1 was discussed previously.
Sychra et al teaches, in claim 1, an air entraining agent which is the reaction product of at least one rosin salt, and an alkali selected form sodium hydroxide, potassium hydroxide and sodium carbonate. The air entraining agent may be in the form of a solid, an aqueous solution, an aqueous colloidal suspension and an aqueous dispersion.
The instant claim is obvious over the combination of references.
The primary reference teaches the addition of an air entraining agent.  The second reference teaches an air entraining in the form of an aqueous solution that contains an alkali compound.  Accordingly it would have been obvious to utilize an air entraining agent such as that of the secondary reference in the composition of the primary reference without producing any unexpected results absent evidence showing otherwise.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PCT International Publication No. WO 2006/091185 A1 in view of “Ivorra et al “Effect of silica fume particle size on mechanical properties of short carbon fiber reinforced concrete”.
PCT International Publication No. WO 2006/091185 A1 was discussed previously (see above).
Ivorra et al teaches that it is known to use silica fume to facilitate an even distribution of carbon fibers in cement.  Also the influence of methyl cellulose as a fiber dispersing agent was studied.
The instant claim is obvious over the combination of references.  The primary reference teaches the addition of a fiber dispersing agent to a carbon fiber containing cement composition.  While it does not teach the use of silica fume or methyl cellulose the secondary reference teaches that these are known fiber dispersing agents and accordingly it would have been obvious to utilize them in the composition of primary reference instead of the recited dispersing agent without  producing any unexpected results absent evidence showing otherwise in order to facilitate an even distribution of the carbon fibers in the cement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg                                                                                                                                                                                          November 1, 2022